DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments and remarks filed on 11/18/2021.  Claims 1-17 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

U.S. Patent Publication No. 2005/0280713 ("Hagihara") in view of U.S. Patent Publication No. 2015/0362756 ("Wiser").
Regarding claim 1, Hagihara discloses an optical sensor comprising at least one photosensitive cell, each cell including: 

- a read circuit (T3, Fig. 6) the operation of which depends on the charge on the integration capacitor (C2, Fig. 6, and paragraph [0077]), 
- at least one MOS transistor (T1 or T2, Fig. 6) operating subthreshold (paragraph [0076]), and the drain-source current of which influences the charge on the integration capacitor (C2, Fig. 6, and paragraph [0076]), 
- at least one photodiode (PD, Fig. 6) connected to the gate of this transistor (PD connects to gate of T1 and T2, Fig. 6), such that the drain-source current of the MOS transistor depends on the optical power received by the photodiode (paragraph [0076]).
Hagihara does not explicitly disclose that the photodiode is operating in photovoltaic mode, wherein the photodiode is forward biased or operating with a positive voltage across its anode-cathode (PN) junction.
However, Wiser discloses a photodiode (750, Fig. 7B) operating in photovoltaic mode, wherein the photodiode is forward biased or operating with a positive voltage across its anode-cathode junction (Vpd, Fig. 7B and paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a photodiode operate in photovoltaic mode as disclosed by Wiser in the device of Hagihara in order to reduce dark current and maximize low illuminance sensitivity as taught, known, and predictable. 
Regarding claim 2, Hagihara in view of Wiser discloses the optical sensor according to claim 1, and Hagihara further discloses the transistor (T2, Fig. 6) being an activation transistor 
Regarding claim 3, Hagihara in view of Wiser discloses the optical sensor according to Claim 2, and Hagihara further discloses the activation transistor being of PMOS type (paragraph [0153]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hagihara in view of Wiser further in view of U.S. Patent Publication No. 2006/0214907 ("Devos"). 
Regarding claim 12, Hagihara in view of Wiser discloses the optical sensor according to claim 1, but does not explicitly disclose including a stand-alone electrical power source.
However, Devos discloses an optical sensor (paragraph [0024], receiver 42, Fig. 4 may be a photodiode, or a CCD) with an on-board power supply (52, Fig. 4, paragraph [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an electrical power source as disclosed by Devos in the device of Hagihara in view of Wiser in order to supply power to the pixels as taught, known, and predictable.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 12-13, filed 11/18/2021, with respect to claims 4 and 5 have been fully considered and are persuasive.  The rejection of claims 4 and 5 have been withdrawn. 

Allowable Subject Matter
Claims 4-11 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The optical sensor as claimed, specifically in combination with a plurality of both PMOS transistors and NMOS transistors that charge and discharge the capacitor, respectively, when the photodiode is illuminated, and an artificial neuron that has a negative-feedback spiking circuit that generates spikes at a frequency that depends on the optical power received by the photodiode, is not taught or made obvious by the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Non-patent document: Yang Ni, Yi Ming Zhu, Bogdan Arion, “A 768×576 Logarithmic Image Sensor with Photodiode in Solar Cell mode,” International Image Sensor Workshop (IISW), lecture R35, Jun. 9, 2011, discloses  a logarithmic sensor that operates a photodiode in an open circuit and measures an output voltage. This uses a relationship in which a potential difference, namely, a voltage occurring when a current flows in the forward direction of a PN junction, is proportional to the logarithm of the current. The current in the forward direction is replaced with a photocurrent generated by photoelectric conversion and the voltage in the forward direction of the PN junction is monitored, so that a signal including the photocurrent compressed logarithmically is acquired.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878